July 5, 1911. The opinion of the Court was delivered by
The defendant was convicted of the crime of adultery, the specification of the indictment being that he was a married man and habitually had carnal intercourse with one Anna Mack. The error assigned in the appeal is the refusal of the Circuit Judge to direct a verdict of acquittal or to order a new trial on the ground that no evidence was adduced tending to prove the charge. *Page 150 
The appeal must fail, for there was strong evidence of the guilt of the defendant. A number of witnesses testified that Anna Mack lived for about ten years in a house on defendant's premises, a short distance from his own dwelling. Dorroh Jeems and Walter Gilliam, two colored men, who had worked for Milam and lived in his yard in the other end of the house occupied by Anna Mack, saw him in bed with her three times in two years. It does not clearly appear that the defendant was married at the time of the occurrences, some years before the trial, Milam's first wife having died some time before. But Mr. W.W. Adair, one of his white neighbors, testified that in the summer of 1908 the defendant introduced a woman to him as his wife, saying that they had been married in Clinton; and that she lived with him for three of four weeks thereafter and then left him. In the fall of the same year, according to Adair's testimony, Milam came to him and asked his advise as to reform in his mode of life, and upon Adair's remonstrating with him he promised to put the Mack woman out into the field after Christmas. Alma Irby, a colored woman, testified that at some time previous to the trial Milam had solicited her, and upon her replying by an accusation that he already had one negro wife, defendant said: "He had Anna and he wanted me." John D. Owings, sheriff of Laurens county, also testified that in the spring of 1909 he had gone to Milam's place at the solicitation of a negro man who wished to marry the Mack woman, and that defendant objected to the woman's leaving his premises, but at last consented when the sheriff told him he had no right to refuse. It is thus clear that there was evidence tending to show that the illicit relations between the parties continued after the defendant had married a second time.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed. *Page 151